ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14: A mobile terminal, comprising: a mobile terminal body; and a lens comprising an enclosure, a first lens, and a plurality of second lenses, wherein the enclosure comprises a first cylinder and a second cylinder connected to the first cylinder, a diameter of the first cylinder is greater than a diameter of the second cylinder, at least one gap penetrating a sidewall of the first cylinder is disposed on the sidewall, the first lens is fastened in the first cylinder, the plurality of second lenses are fastened in the second cylinder, and the first lens, the plurality of second lenses, the first cylinder, and the second cylinder are coaxially disposed, wherein the at least one gap is adjacent to the first lens and faces to a rear housing of the mobile terminal, where a distance from a center of the first lens to a cutting surface of the first lens is less than d+e, wherein d is the radius of the first lens and e is the sidewall thickness of the first cylinder.
Reasons for Allowance
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the Remarks set forth on 7/20/2022 on Page 7, Par 1 and Page 8, Par 1-3. Additionally, Ohno (20130063832), Kim (20150077628) and Seikmoto (20130314810), prior art disclosed 12/07/2021, fails to disclose independent claim 1 and independent claim 14 in its entirety. 
The prior art fails to teach all the limitations of claim 1, including the limitations directed to the periscope lens module comprises wherein the at least one gap is adjacent to the first lens and faces to a rear housing of the mobile terminal, wherein a distance from a center of the first lens to a cutting surface of the first lens is less than d+e, wherein d is the radius of the first lens and e is the sidewall thickness of the first cylinder. Claims 2-11 and 13 are allowable based upon dependency to respective independent claim 1.
The prior art fails to teach all the limitations of claim 14, including the limitations directed to the mobile terminal body; comprises wherein the at least one gap is adjacent to the first lens and faces to a rear housing of the mobile terminal, wherein a distance from a center of the first lens to a cutting surface of the first lens is less than d+e, wherein d is the radius of the first lens and e is the sidewall thickness of the first cylinder. Claims 15-21 are allowable based upon dependency to respective independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/Examiner, Art Unit 2872                                                                                                                                                                                                        
/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872